      Case 1:20-cv-02065 Document 1 Filed 05/06/20 Page 1 of 11 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
 XCEL INC,                                                         20 CV 2065

                                   Plaintiff,                      COMPLAINT AND
                                                                   JURY TRIAL DEMAND
                 -against-

THE PHARM, LLC dba SUNDAY GOODS and
GREEN THUMB MANAGEMENT, L.L.C.,

                                    Defendants.
---------------------------------------------------------------X

        Plaintiff XCEL INC (“Plaintiff or XCEL”), by and through its attorneys, DOLCE LAW

PLLC, for its Complaint against THE PHARM, LLC dba SUNDAY GOODS (“THE PHARM”)

and GREEN THUMB MANAGEMENT, L.L.C. (“GTM”) (together, “Defendants”) alleges as

follows:

                                       NATURE OF THE ACTION

        1.       Plaintiff seeks actual damages, statutory damages, interest, attorneys’ fees and

costs from Defendants for violations of the New York City Freelance Isn’t Free Act, codified at

N.Y.C. Admin. Code §§ 20-927 et seq. and R.C.N.Y. §§ 7-501 et seq., and/or for common law

breach of contract or, in the alternative, unjust enrichment and quantum meruit.

                                     JURISDICTION AND VENUE

        2.       The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1332, based on

diversity, as Plaintiff is incorporated and has its principal place of business in the State of New

York whereas Defendants are incorporated and have their principal places of business outside of

the State of New York, and the amount in controversy exceeds $75,000.00.

        3.       Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(2), as a substantial

part of the actions or omissions giving rise to the claims for relief occurred within this judicial
      Case 1:20-cv-02065 Document 1 Filed 05/06/20 Page 2 of 11 PageID #: 2



district.

                             PROCEDURAL PREREQUISITES

        4.     Within ten days of the commencement of this action, Plaintiff will serve a copy of

this complaint upon an authorized representative of the Director of the Office of Labor Policy

and Standards of the City of New York, in accordance with N.Y.C. Admin. Code §20-933(a)(4).

                                        JURY DEMAND

        5.     Plaintiff hereby demands a trial by jury.

                                              PARTIES

        6.     Plaintiff is a New York corporation with a principal place of business in Queens

County, New York and has been an organization composed of no more than one natural person,

XCEL’s principal, Inder Pal (“Mr. Pal”).

        7.     Defendant THE PHARM is a Delaware limited liability company with a principal

place of business in Maricopa County, Arizona and is a subsidiary company of Defendant GTM.

        8.     Defendant GTM is an Arizona limited liability company with a principal place of

business in Maricopa County, Arizona and is the parent company of Defendant THE PHARM.

                                              FACTS

        9.     In or about July of 2018, Defendants recruited Plaintiff to perform quality

assurance analysis services for Defendants.

        10.    On or about August 28, 2018, Defendants entered into a written agreement (the

“Agreement”) with Plaintiff for those services in exchange for compensation for an initial term

of 90 days and subsequent renewal terms of 90 days each. (Exhibit 1.)

        11.    Under the Agreement, Plaintiff was to be compensated at a rate of $80 per hour

for services performed.




                                                 2
     Case 1:20-cv-02065 Document 1 Filed 05/06/20 Page 3 of 11 PageID #: 3



       12.     The Agreement does not specify when Defendants must pay Plaintiff the agreed

upon compensation or the mechanism by which the date of compensation would be determined.

       13.     Plaintiff executed the Agreement in the City of New York.

       14.     Plaintiff began performing services under the contract on August 28, 2019 and

performed all services under the contract exclusively in the City of New York.

       15.     Plaintiff performed services for Defendants under the Agreement through

November 2019.

       16.     Defendant approved all hours worked by Plaintiff as per the Agreement.

       17.     Plaintiff submitted invoices to Defendants at the end of each month that it

performed services under the contract.

       18.     Defendants paid invoices submitted by Plaintiff through July 2019.

       19.     Defendants failed to pay invoices submitted by Plaintiff in August 2019,

September 2019, October 2019, and November 2019. The amount due for those invoices totals

$28,000.

       20.     Mr. Pal made numerous attempts to collect the compensation past due to Plaintiff

by submitting email requests to several employees and agents of Defendants from November

2019 through March 2020.

       21.     In an email dated March 2, 2020, Defendant THE PHARM’s Chief Financial

Officer, Mina Guiahi (“Guiahi”), informed Plaintiff that Defendants would only pay Plaintiff

25% of the total amount due ($7000) in lieu of the $28,000 owed.

       22.     In the same email, and for the first time, Guiahi stated that “after reviewing prior

invoices, it appears that egregious hours were logged” thereby threatening, intimidating, and

harassing Plaintiff by falsely claiming that Plaintiff had inflated the number of hours worked.




                                                 3
     Case 1:20-cv-02065 Document 1 Filed 05/06/20 Page 4 of 11 PageID #: 4



          23.      Guiahi threatened, intimidated, and harassed Plaintiff because he attempted to

exercise his right to recover the amounts past due for services rendered to Defendants.

          24.      To date, Defendants have not compensated Plaintiff for all hours worked and

approved by Defendants.

          25.      In total, Defendants owe Plaintiff compensation for 350 hours worked.

          26.      Instead, Defendants offered to compensate Plaintiff for only 87.5 hours worked.

          27.      Plaintiff has suffered significant financial hardship as a result of Defendants’

actions.

                                      FIRST CAUSE OF ACTION
                Violation of the Freelance Isn’t Free Act, N.Y.C. Admin. Code § 20-928
                                 (Failure to Provide Written Contract)
          28.      Plaintiff repeats and reasserts the foregoing allegations as though fully set forth

herein.

          29.      Plaintiff is a “freelance worker” as that term is defined by N.Y.C. Admin. Code §

20-927 because Plaintiff is an organization composed of no more than one natural person, that

was hired or retained as an independent contractor by a hiring party to provide services in

exchange for compensation.

          30.      Defendants are a “hiring party” as that term is defined by N.Y.C. Admin. Code §

20-927 because Defendant retained Plaintiff to provide a service.

          31.      The value of the services Plaintiff was retained by Defendants to provide

exceeded $800.00.

          32.      As a result, pursuant to N.Y.C. Admin. Code § 20-928, Plaintiff was entitled to

have the contract between Defendants and Plaintiff reduced to writing, that included, at a

minimum, the name and mailing address of both the hiring party and the freelance worker; an

itemization of all services to be provided by the freelance worker, the value of the services to be


                                                     4
     Case 1:20-cv-02065 Document 1 Filed 05/06/20 Page 5 of 11 PageID #: 5



provided pursuant to the contract and the rate and method of compensation; and the date on

which the hiring party must pay the contracted compensation or the mechanism by which such

date will be determined.

          33.      Defendants failed to reduce the contract between Defendants and Plaintiff to

writing that contained the foregoing minimum requirements contained in N.Y.C. Admin. Code §

20-928.

          34.      As a result, Defendants violated N.Y.C. Admin. Code § 20-928, entitling Plaintiff

to bring this action in any court of competent jurisdiction, pursuant to N.Y.C. Admin. Code § 20-

933(a)(1), for damages as described in subdivision b of that section, which provides:

                   b. Damages.
                   1. A plaintiff who prevails on a claim alleging a violation of this
                   chapter shall be awarded damages as described in this subdivision and
                   an award of reasonable attorney’s fees and costs.
                   2. Violation of section 20-928.
                           (a) A plaintiff who prevails on a claim alleging a violation of
                   section 20-928 shall be awarded statutory damages of $250.
                           (b) A plaintiff who prevails on a claim alleging a violation of
                   section 20-928 and on one or more claims under other provisions of
                   this chapter shall be awarded statutory damages equal to the value of
                   the underlying contract for the violation of section 20-928 in
                   addition to the remedies specified in this chapter for the other
                   violations.
                   N.Y.C. Admin. Code § 20-933(b)(1) and (2)(a),(b).

                                    SECOND CAUSE OF ACTION
                Violation of the Freelance Isn’t Free Act, N.Y.C. Admin. Code § 20-929
                             (Failure to Provide Timely and Full Payment)

          35.      Plaintiff repeats and reasserts the foregoing allegations as though fully set forth

herein.

          36.      Plaintiff is a “freelance worker” as that term is defined by N.Y.C. Admin. Code §



                                                     5
     Case 1:20-cv-02065 Document 1 Filed 05/06/20 Page 6 of 11 PageID #: 6



20-927 because Plaintiff is an organization composed of no more than one natural person, that

was hired or retained as an independent contractor by a hiring party to provide services in

exchange for compensation.

       37.     Defendants are a “hiring party” as that term is defined by N.Y.C. Admin. Code §

20-927 because Defendants retained Plaintiff to provide a service.

       38.     Plaintiff provided the foregoing services to Defendants.

       39.     In violation of N.Y.C. Admin. Code § 20-929, Defendants failed to pay Plaintiff

for the foregoing services on or before the date such compensation was due under the terms of

the contract; or no later than 30 days after the completion of the freelance worker’s services

under the contract.

       40.     Defendants required, as a condition of timely payment, that the Plaintiff accept

less compensation that the amount agreed upon, after the Plaintiff commenced performance of

the services to Defendants.

       41.     As a result, Defendants violated N.Y.C. Admin. Code § 20-929, entitling Plaintiff

to bring this action in any court of competent jurisdiction, pursuant to N.Y.C. Admin. Code § 20-

933(a)(1), for damages as described in subdivision b of that section, which provides:

               b. Damages.
               1. A plaintiff who prevails on a claim alleging a violation of this
               chapter shall be awarded damages as described in this subdivision
               and an award of reasonable attorney’s fees and costs.
               ***
                       3. Violation of section 20-929. In addition to any other
                       damages awarded pursuant to this chapter, a plaintiff who
                       prevails on a claim alleging a violation of section 20-929 is
                       entitled to an award for double damages, injunctive relief
                       and other such remedies as may be appropriate.
               N.Y.C. Admin. Code § 20-933(b)(1), (3).




                                                 6
       Case 1:20-cv-02065 Document 1 Filed 05/06/20 Page 7 of 11 PageID #: 7



                                     THIRD CAUSE OF ACTION
                Violation of the Freelance Isn’t Free Act, N.Y.C. Admin. Code § 20-930
                                              (Retaliation)
          42.      Plaintiff repeats and reasserts the foregoing allegations as though fully set forth

herein.

          43.      Plaintiff is a “freelance worker” as that term is defined by N.Y.C. Admin. Code §

20-927 because Plaintiff is an organization composed of no more than one natural person, that

was hired or retained as an independent contractor by a hiring party to provide services in

exchange for compensation.

          44.      Defendants is a “hiring party” as that term is defined by N.Y.C. Admin. Code §

20-927 because Defendant retained Plaintiff to provide a service.

          45.      Plaintiff exercised or attempted to exercise rights guaranteed under the Freelance

Isn’t Free Act, N.Y.C. Admin. Code §§ 20-927 et seq., including the right to timely and full

payment.

          46.      Defendants were aware or should have been aware of Plaintiff’s attempts to

exercise rights guaranteed under the Freelance Isn’t Free Act, N.Y.C. Admin. Code §§ 20-927 et

seq.

          47.      Defendants took actions, directly or indirectly, to threaten, intimidate, discipline,

harass, deny a work opportunity to or discriminate against Plaintiff, and/or took other actions that

penalized Plaintiff for, or was reasonably likely to deter a freelancer worker from, exercising or

attempting to exercise rights guaranteed under the Freelance Isn’t Free Act, N.Y.C. Admin. Code

§§ 20-927 et seq., or from obtaining future work opportunities, because Plaintiff exercised or

attempted to exercise rights guaranteed under the Freelance Isn’t Free Act, N.Y.C. Admin. Code

§§ 20-927 et seq.

          48.      As a result, Defendants violated N.Y.C. Admin. Code § 20-930, entitling Plaintiff


                                                     7
     Case 1:20-cv-02065 Document 1 Filed 05/06/20 Page 8 of 11 PageID #: 8



to bring this action in any court of competent jurisdiction, pursuant to N.Y.C. Admin. Code § 20-

933(a)(1), for damages as described in subdivision b of that section, which provides:

               b. Damages.
               1.      A plaintiff who prevails on a claim alleging a violation of
               this chapter shall be awarded damages as described in this
               subdivision and an award of reasonable attorney’s fees and costs.
               ***
                       4.      Violation of section 20-930. In addition to any other
                       damages awarded pursuant to this chapter, a plaintiff who
                       prevails on a claim alleging a violation of section 20-930 is
                       entitled to statutory damages equal to the value of the
                       underlying contract for each violation arising under such
                       section.

               N.Y.C. Admin. Code § 20-933(b)(1), (4).
                                FOURTH CAUSE OF ACTION
                                   (Breach of Contract)

       49.     Plaintiff hereby repeats, reiterates and realleges each and every allegation in each

of the preceding paragraphs as if fully set forth herein.

       50.     Defendants entered into the Agreement, a binding agreement, with Plaintiff to

compensate for services rendered.

       51.     The Agreement was supported by valuable consideration and Plaintiff provided

adequate performance of the Agreement.

       52.     Defendants intentionally breached the Agreement by failing to pay Plaintiff the

amounts due under the terms of the Agreement.

       53.     As a result of the breach, Plaintiff has suffered and continues to suffer pecuniary

damages.

       54.     Accordingly, Defendants are liable for breach of contract.

       55.     Plaintiff is entitled to actual, compensatory, and expectation damages resulting




                                                  8
     Case 1:20-cv-02065 Document 1 Filed 05/06/20 Page 9 of 11 PageID #: 9



from the breach of the Agreement.

                                  FIFTH CAUSE OF ACTION
                                      (Quantum Meruit)

       56.     Plaintiff hereby repeats, reiterates and re-alleges each and every allegation in each

of the preceding paragraphs as if fully set forth herein.

       57.     Plaintiff performed services in good faith for Defendants.

       58.     Defendants accepted the services rendered by Plaintiff.

       59.     Plaintiff had an expectation of compensation for the services rendered to

Defendants and proof of the reasonable value of those services.

       60.     By their actions, stated above, Defendants wrongfully failed to pay Plaintiff the

reasonable value of the services performed for Defendants.

       61.     Accordingly, Defendants are liable to Plaintiff for quantum meruit.

       62.     Plaintiff is entitled to the reasonable value of the services performed for

Defendants plus interest.

                                  SIXTH CAUSE OF ACTION
                                     (Unjust Enrichment)

       63.     Plaintiff hereby repeats, reiterates and re-alleges each and every allegation in each

of the preceding paragraphs as if fully set forth herein.

       64.     Defendants were unjustly enriched at Plaintiff’s expense by services performed by

Plaintiff for Defendants.

       65.     The circumstances between Plaintiff and Defendants are such that it is against

equity and good conscience to permit Defendants to retain what Plaintiff seeks to recover.

       66.     Plaintiff is entitled to relief for this unjust enrichment in an amount equal to the

benefits unjustly retained by Defendants plus interest.




                                                  9
Case 1:20-cv-02065 Document 1 Filed 05/06/20 Page 10 of 11 PageID #: 10



                              PRAYER FOR RELIEF

  WHEREFORE, Plaintiff respectfully requests the following relief from this Court:

  a. an award of statutory damages in the amount of $250.00 pursuant to N.Y.C.

     Admin. Code § 20-933(b)(2)(a) against Defendants;

  b. an award of statutory damages equal to the reasonable value of the contract for

     services performed and/or anticipated to be performed pursuant to N.Y.C. Admin.

     Code § 20-933(b)(2)(b) against Defendants;

  c. an award of “double damages” and injunctive relief pursuant to N.Y.C. Admin. Code

     § 20-933(b)(3) against Defendants;

  d. an award of statutory damages equal to the value of the underlying contract for each

     violation arising under such section pursuant to N.Y.C. Admin. Code§ 20-933(b)(4)

     against Defendants;

  e. an award of reasonable attorneys’ fees and costs pursuant to N.Y.C. Admin. Code §

     20-933(b)(1);

  f. actual, compensatory, and expectation damages resulting for breach of the Agreement

     and specific performance of the Agreement;

  g. reasonable value of the services that Plaintiff performed for Defendants plus interest;

  h. an amount equal to benefits unjustly retained by Defendants plus interest;

  i. pre-judgment interest and post-judgment interest as provided by law;

  j. appropriate equitable and injunctive relief to remedy violations, including but not

     necessarily limited to an order enjoining Defendant from continuing their unlawful

     practices; and

  k. such other relief as this Court shall deem just and proper.




                                          10
   Case 1:20-cv-02065 Document 1 Filed 05/06/20 Page 11 of 11 PageID #: 11



Dated: Brooklyn, New York
       May 6, 2020

                                   DOLCE LAW PLLC


                                   By: /s/ Wendy Dolce____
                                   Wendy Dolce (WD-4231)
                                   44 Court Street, Suite 1217
                                   Brooklyn, New York 11201
                                   Telephone: (718) 571-9162
                                   Facsimile: (718) 571-9164
                                   Attorneys for Plaintiff




                                     11
